

115 HR 6009 IH: District of Columbia Courts Vacancy Reduction Act
U.S. House of Representatives
2018-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6009IN THE HOUSE OF REPRESENTATIVESJune 5, 2018Ms. Norton introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the District of Columbia Home Rule Act to provide for the automatic appointment of judges
			 to the District of Columbia courts without the advice and consent of the
			 Senate, and for other purposes.
	
 1.Short titleThis Act may be cited as the District of Columbia Courts Vacancy Reduction Act. 2.Automatic appointment of judges to District of Columbia courts (a)Appointments by President (1)In generalSection 433(a) of the District of Columbia Home Rule Act (sec. 1–204.33(a), D.C. Official Code) is amended by striking the President shall nominate and all that follows and inserting the following: from the list of persons recommended by the District of Columbia Judicial Nomination Commission established under section 434, the President shall appoint all judges of the District of Columbia courts..
 (2)Conforming amendmentsSection 433 of such Act (sec. 1–204.33, D.C. Official Code) is further amended— (A)in the heading, by striking nomination and;
 (B)in subsection (b) in the matter preceding paragraph (1), by striking nominated or; (C)in paragraph (2) of subsection (b), by striking his nomination and inserting appointment;
 (D)in paragraph (3) of subsection (b), by striking his nomination and inserting appointment; (E)in paragraph (4) of subsection (b), by striking the President, for such nomination and appointment, and inserting the President for such appointment;
 (F)in paragraph (5) of subsection (b), by striking his nomination and inserting appointment; (G)in the fifth sentence of subsection (c), by striking then the President may nominate and all that follows and inserting the President may reappoint such candidate as judge.;
 (H)in the sixth sentence of subsection (c), by striking not to so nominate such declaring candidate, he shall nominate another candidate and inserting not to so reappoint such declaring candidate, the President shall appoint another candidate; and (I)in the seventh sentence of subsection (c), by striking then the President shall not submit to the Senate for advice and consent the renomination of the declaring candidate as judge and inserting the President shall not reappoint the declaring candidate as judge.
 (3)Clerical amendmentThe table of contents of such Act is amended by amending the item relating to section 433 to read as follows:
					
						
							Sec. 433. Appointment of judges..
 (b)Appointments by Judicial Nomination CommissionSection 434(d)(1) of such Act (sec. 1–204.34(d)(1), D.C. Official Code) is amended— (1)in the first sentence, by striking for possible nomination and appointment and inserting for possible appointment;
 (2)in the second sentence, by striking more than one nominee and inserting more than one person; (3)in the third sentence, by striking of nominees; and
 (4)in the fourth sentence— (A)by striking the President fails to nominate, for Senate confirmation, and inserting the President fails to appoint; and
 (B)by striking the Commission shall nominate, and with the advice and consent of the Senate, appoint and inserting the Commission shall appoint. 3.Authorizing Congress to prevent appointment through resolution of disapproval (a)Resolutions of disapprovalPart C of title IV of the District of Columbia Home Rule Act (sec. 1–204.31 et seq., D.C. Official Code) is amended by inserting after section 434 the following new section:
				
 434A.authorizing Congress to prevent appointment through resolution of disapproval(a)Requiring transmission of notice of appointment to CongressNotice of the appointment of a judge of a District of Columbia court under this part shall be transmitted to the Speaker of the House of Representatives and the President pro tempore of the Senate by—
 (1)the President, in the case of an appointment under section 433; or (2)the District of Columbia Judicial Nomination Commission, in the case of an appointment under section 434(d)(1).
 (b)Timing of appointmentThe appointment of a judge of the District of Columbia courts shall take effect upon the expiration of the 30-calendar-day period (excluding Saturdays, Sundays, and holidays, and any day on which neither House is in session because of an adjournment sine die, a recess of more than three days, or an adjournment of more than three days) beginning on the date on which notice of the appointment is transmitted to the Speaker of the House of Representatives and the President pro tempore of the Senate under subsection (a), unless during such 30-calendar-day period there has been enacted into law a joint resolution disapproving of the appointment.
						(c)Application of expedited procedures for consideration of resolutions of disapproval of Council acts
			 to consideration of resolutions of disapproval of appointment of judges
 (1)Application of proceduresThe provisions of section 604, except subsections (d), (e), and (f) of such section, shall apply with respect to a joint resolution described in paragraph (2) in the same manner as such provisions apply to a joint resolution disapproving an act of the District of Columbia Council which is described in section 604(b).
 (2)Resolutions describedA resolution described in this paragraph is a resolution, the matter after the resolving clause of which is a follows: That the ________ disapproves of the appointment of ________ as a judge of the ________., with the first blank filled in with the name of the House of Congress involved, the second blank filled in with the name of the individual involved, and the third blank filled in with the name of the District of Columbia court involved, but does not include any resolution which specifies more than one action..
 (b)Clerical amendmentThe table of contents of such Act is amended by inserting after the item relating to section 434 the following new item:
				
					
						Sec. 434A. Authorizing Congress to prevent appointment through resolution of disapproval..
			4.Effective date
 (a)In generalThe amendments made by this Act shall apply with respect to appointments of judges of the District of Columbia courts which are made on or after the date of the enactment of this Act.
 (b)Transition rule for current nomineesSection 434A of the District of Columbia Home Rule Act (as added by section 3(a)) shall apply with respect to an individual whose nomination as a judge of the District of Columbia courts is pending as of the date of the enactment of this Act as follows:
 (1)In the case of an individual nominated by the President under section 433 of such Act (as in effect prior to the effective date of this Act), the President shall be deemed to have transmitted notice of the appointment of the individual as a judge of the District of Columbia courts to the Speaker of the House of Representatives and the President pro tempore of the Senate on the date of the enactment of this Act.
 (2)In the case of an individual nominated by the District of Columbia Judicial Nomination Commission under section 434 of such Act (as in effect prior to the effective date of this Act), the Commission shall be deemed to have transmitted notice of the appointment of the individual as a judge of the District of Columbia courts to the Speaker of the House of Representatives and the President pro tempore of the Senate on the date of the enactment of this Act.
				